DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5-12, 14, 16, 28, and 30-31, in the reply filed on June 20, 2022 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is the cover page of WIPO publication WO 2019/099849 A1, thus containing more than one paragraph and more than 150 words. Appropriate correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 1, 8-9 and 28 are objected to because of the following informalities:  
In claim 1, line 5, “first surface of first plate” should read “first surface of the first plate”.
In claim 8, line 1, “claim 1 further comprising” should read “claim 1, further comprising”.
In claim 9, line 2, “the leading edge is tapered configured for” should read “the leading edge is tapered and configured for”. 
In claim 28, line 7, “wherein the wherein the” should read “wherein the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "wherein the spinal facet joint is a cervical spinal facet joint".  There is insufficient antecedent basis for the limitation of “the spinal facet joint” in the claim. For examination purposes, claim 16 will be interpreted as reciting “wherein the spinal implant is configured for a cervical facet joint”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 2008/0183209 A1), hereinafter “Robinson”.
Regarding claim 1, Robinson discloses a spinal implant comprising (1100; Fig. 18; para. [0093]): 
a first plate (1110; Fig. 18) having a first surface (lower surface; Fig. 18); 
a second plate (1120; Fig. 18) having a second surface (upper surface; Fig. 18); and 
a biasing element (silicone or hydrogel capsule 1150; Fig. 18; para. [0099]) having a first end and a second end (upper and lower ends, respectively; Fig. 18), the biasing element coupled to the first surface of first plate at the first end and the second surface of the second plate at the second end (shown in Fig. 18).  
Regarding claim 2, Robinson discloses the spinal implant of claim 1, further comprising: 
a first plurality of teeth (serrations 1112 on anchoring fin 1111b; Fig. 18) coupled to a third surface opposite the first surface of the first plate (shown coupled on upper/third surface opposite lower/first surface of first plate 1110; Fig. 18); and 
a second plurality of teeth (serrations 1122 on anchoring fin 1121b; Fig. 18) coupled to a fourth surface opposite the second surface of the second plate (shown coupled on lower/fourth surface opposite upper/second surface of second plate 1120; Fig. 18).
Regarding claim 5, Robinson discloses the spinal implant of claim 1, further comprising: one or more attachment tabs (1111a, 1121a; Fig. 18) coupled to at least one of the first and second plates (shown in Fig. 18).  
Regarding claim 6, Robinson discloses the spinal implant of claim 1, wherein the biasing element (1150; Fig. 18) is at least one of a waveform spring, a coil spring, and a flexible core (biasing element 1150 is an annular capsule that may be made of silicone or hydrogel to define a flexible core; Fig. 18; para. [0099]).  
Regarding claim 7, Robinson discloses the spinal implant of claim 6, wherein the flexible core (1150; Fig. 18) comprises at least one of silicone, polyethylene, and hydrogel (biasing element/flexible core 1150 may be made of silicone or hydrogel; para. [0099]).  
Regarding claim 14, Robinson discloses the spinal implant of claim 1, further comprising: a central core (1130; Fig. 18; para. [0098]) fixed to one of the first plate and the second plate (shown retained between, e.g. fixed to, first plate 1110 and second plate 1120; Fig. 18; para. [0093]).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 2008/0183209 A1), in an alternative embodiment.
Regarding claim 1, Robinson discloses a spinal implant (320; Fig. 16) comprising: 
a first plate (defined by a base plate at an upper end of pot 322, e.g. for receiving a screw to attaching the pot 322 with an upper spinous process 106; Fig. 16; para. [0088]-[0089]) having a first surface (internal surface of base of pot 322; Fig 16); 
a second plate (defined by base plate at a lower end of pot 324; Fig. 16; para. [0088]-[0089]) having a second surface (internal, upward-facing surface of base of pot 324; Fig. 16); and 
a biasing element (defined by spring 328 and upper and lower connectors 326, collectively; Fig. 16; para. [0088]; Note that “328” in the Specification appears to refer to numerical character “328B” in Fig. 16 and will be considered as such for examination purposes) having a first end and a second end (defined at upper and lower connectors 326, respectively; Fig. 16), the biasing element coupled to the first surface of first plate at the first end (; Fig. 16; para. [0088]-[0089]) and the second surface of the second plate at the second end (biasing element is coupled to the internal first surface of the first plate defined by upper pot 322, with upper connector 326 at the first end of the biasing element engaged in a cylindrical portion of upper pot 322, and coupled to internal second surface of the second plate defined by lower pot 322, with lower connector 326 at the second end of the biasing element engaged in a cylindrical portion of lower pot 322; Fig. 16; para. [0088]-[0089]
Regarding claim 8, Robinson discloses the spinal implant of claim 1 further comprising: 
a first hollow cylinder coupled to the first plate and housing at least a portion of the biasing element (pot 322, defining the first plate at an upper base thereof, includes a first cylindrical portion coupled/integral with the first plate, for receiving the upper connector 326 portion of spring biasing element 328; Fig. 16; para. [0088]-[0089]); and 
a second hollow cylinder coupled to the second plate and housing at least a portion of the biasing element (pot 324, defining the second plate at the lower base thereof, includes a second cylindrical portion coupled/integral with the second plate, for receiving the lower connector 326 portion of spring biasing element 328; Fig. 16; para. [0088]-[0089]).  

Claims 1, 9-10, 16 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormack et al. (US 2009/0312763 A1), hereinafter “McCormack”.
Regarding claim 1, McCormack discloses a spinal implant (376; Figs. 55A-C; para. [0249]) comprising: 
a first plate (shown in Examiner’s Annotated Fig. 55C below; upper plate member 378, referenced in para. [0249] and not labeled in figures, defines first plate) having a first surface (see Examiner’s Annotated Fig. 55C below); 
a second plate (shown in Examiner’s Annotated Fig. 55C below; lower plate member 378, referenced in para. [0249] and not labeled in figures, defines second plate) having a second surface (see Examiner’s Annotated Fig. 55C below); and 
a biasing element (spring-loaded brace member 384; Figs. 55B-C; para. [0249]) having a first end (upper end; Fig. 55C) and a second end (lower end; Fig. 55C), the biasing element coupled to the first surface of first plate at the first end and the second surface of the second plate at the second end (shown in Examiner’s Annotated Fig. 55C below, biasing element 384 coupled to first and second surfaces at its first and second ends, respectively).  

    PNG
    media_image1.png
    478
    735
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 55C of McCormack

Regarding claim 9, McCormack discloses the spinal implant of claim 1, wherein the first plate and the second plate have a leading edge (shown as distal ends 380 of first and second plates proximate hinge 382; Figs. 55A-C) and a trailing edge (shown proximate biasing element 384, opposite distal/leading ends 380; Figs. 55B-C), the leading edge is tapered configured for insertion into a facet joint (see Figs. 55A-B; leading edge 380 shown to be tapered towards hinge 382, configured for insertion into a facet joint as shown in Figs. 55A-B; para. [0249]).  
Regarding claim 10, McCormack discloses the spinal implant of claim 9, wherein the biasing element (384; Figs. 55B-C) is positioned adjacent to the trailing edge (shown positioned at trailing edge opposite leading edge 380; Figs. 55B-C).  
Regarding claim 16, McCormack discloses the spinal implant of claim 1, wherein the spinal facet joint is a cervical spinal facet joint (spinal implant 376 in Figs. 55A-C is placed into a spinal facet joint, where paragraphs [0189]-[0190] teach that the implants described in various functionally similar embodiments may be placed into cervical spinal facet joints for distraction; thus, implant 376 is considered to be configured for a cervical facet joint; Note claim rejection under 35 U.S.C. 112(b) above, where the claim is interpreted as reciting “wherein the spinal implant is configured for a cervical spinal facet joint”).  
Regarding claim 28, McCormack discloses an arthroplasty implant (376; Figs. 55A-C; para. [0249]) comprising: 
a first articulating subchondral engagement plate (shown in Examiner’s Annotated Fig. 55C above; upper plate member 378, referenced in para. [0249] and not labeled in figures, defines first plate) having a first surface (see Examiner’s Annotated Fig. 55C above); 
a second articulating subchondral engagement plate (shown in Examiner’s Annotated Fig. 55C above; lower plate member 378, referenced in para. [0249] and not labeled in figures, defines second plate) having a second surface (see Examiner’s Annotated Fig. 55C above); and 
a biasing element (spring-loaded brace member 384; Figs. 55B-C; para. [0249]) having a first portion and a second portion (upper portion and lower portion, respectively; Figs. 55B-C), the biasing element coupled to the first surface of the first engagement plate at or near the first portion and the second surface of the second engagement plate at or near the second portion (shown in Examiner’s Annotated Fig. 55C above), 
wherein the wherein the first and second articulating subchondral engagement plates are configured for a cervical facet joint (first and second engagement plates of spinal implant 376 in Figs. 55A-C are placed into a spinal facet joint and considered to be configured for insertion into a cervical facet joint, where paragraphs [0189]-[0190] teach that the implants described in various functionally similar embodiments may be placed into cervical facet joints to distract the spinal joint).

Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gittings et al. (US 2010/0114318 A1), hereinafter “Gittings”.
Regarding claim 1, Gittings discloses a spinal implant (100; Fig. 5A; para. [0100]-[0101]) comprising: 
a first plate (110; Fig. 5A) having a first surface (lower surface of first plate 110; Fig. 5A); 
a second plate (120; Fig. 5A) having a second surface (upper surface of second plate 120; Fig. 5A); and 
a biasing element (160a; Fig. 5A) having a first end and a second end (an upper end and a lower end, respectively, of core member 160a; Fig. 5A), the biasing element coupled to the first surface of first plate at the first end and the second surface of the second plate at the second end (as shown in Fig. 5A).  
Regarding claim 11, Gittings discloses the spinal implant of claim 1, further comprising: a second biasing element (160b; Fig. 5A; para. [0101]) having a third end and a fourth end (an upper end and a lower end, respectively, of core member 160b; Fig. 5A), the biasing element coupled to the first surface of the first plate at the third end and the second surface of the second plate at the fourth end (as shown in Fig. 5A).
	Regarding claim 12, Gittings discloses the spinal implant of claim 11, wherein the second biasing element (160b; Fig. 5A) is positioned adjacent to a trailing edge (shown positioned adjacent a trailing edge of implant 100 defined at the right side as viewed in Fig. 5A).

Claims 1, 16, 28 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winslow et al. (US 2007/0016195 A1), hereinafter “Winslow”.
Regarding claim 1, Winslow discloses a spinal implant (1300; Fig. 16; para. [0086]-[0087]) comprising: 
a first plate (upper plate 1310; Fig. 16) having a first surface (lower articulating inner surface of upper plate 1310; Fig. 16); 
a second plate (lower plate 1310; Fig. 16) having a second surface (upper articulating inner surface of lower plate 1310; Fig. 16); and 
a biasing element (upper and lower flexible spacers 1382, collectively; Fig. 16; para. [0087]) having a first end and a second end (see Examiner’s Annotated Fig. 16 below), the biasing element coupled to the first surface of first plate at the first end and the second surface of the second plate at the second end (see Examiner’s Annotated Fig. 16 below; first end of upper flexible spacer 1382 affixed to first/lower surface of first plate 1310 and second end of lower flexible spacer 1382 affixed to second/upper surface of second plate 1310; para. [0087]).  

    PNG
    media_image2.png
    620
    1095
    media_image2.png
    Greyscale

Examiner’s Annotated Fig. 16 of Winslow

Regarding claim 16, Winslow discloses the spinal implant of claim 1, wherein the spinal facet joint is a cervical spinal facet joint (implant 1300 is positioned in cervical facet joint 1301, as recited in para. [0086]; Note that cervical facet joint 1301 is shown but not labeled in Fig. 16, though it is comparable to cervical facet joint 1401 labeled in Fig. 17).  
Regarding claim 28, Winslow discloses an arthroplasty implant (1300; Fig. 16; para. [0086]-[0087]) comprising: 
a first articulating subchondral engagement plate (upper plate 1310; Fig. 16) having a first surface (lower articulating inner surface of upper plate 1310; Fig. 16); 
a second articulating subchondral engagement plate (lower plate 1310; Fig. 16) having a second surface (upper articulating inner surface of lower plate 1310; Fig. 16); and 
a biasing element (upper and lower flexible spacers 1382, collectively; Fig. 16; para. [0087]) having a first portion (upper spacer 1382; Fig. 16) and a second portion (lower spacer 1382; Fig. 16), the biasing element coupled to the first surface of the first engagement plate at or near the first portion and the second surface of the second engagement plate at or near the second portion (first upper spacer/portion 1382 affixed to first/lower surface of first upper plate 1310 and second lower spacer/portion 1382 affixed to second/upper surface of second lower plate 1310; Fig. 16; para. [0087]), 
wherein the wherein the first and second articulating subchondral engagement plates are configured for a cervical facet joint (first and second plates 1310 of implant 1300 are positioned in cervical facet joint 1301, as recited in para. [0086]; Note that cervical facet joint 1301 is shown but not labeled in Fig. 16, though it is comparable to cervical facet joint 1401 labeled in Fig. 17).  
Regarding claim 30, Winslow discloses the arthroplasty implant of claim 28, wherein the biasing element (1382; Fig. 16) is at least one of a waveform spring, a coil spring, and a flexible core (upper and lower spacers 1382 defining the biasing element are formed form polyethylene, defining a flexible core; Fig. 16; para. [0087]).  
Regarding claim 31, Winslow discloses the arthroplasty implant of claim 30, wherein the flexible core comprises at least one of silicone, polyethylene (see Fig. 16), and hydrogel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dipoto et al. (WO 2005/032358 A2) teaches a cervical facet joint spinal implant having first and second plates with a flexible core disposed therebetween.
Siemionow et al (US 2010/0036418 A1) teaches a spinal facet implant having first and second plates with a flexible core disposed therebetween.
Carver et al. (US 7,491,240 B1) teaches a spinal implant having first and second plates and a biasing element configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773